1                                                                   JS-6
2
3
4
5
6
7
8                     UNITED STATES DISTRICT COURT
9                    CENTRAL DISTRICT OF CALIFORNIA
10                      EASTERN DIVISION
11 DAYLE WILLIAM LONG,         ~ Case No. EDCV 17-00111-PSG(JDE;
12            Petitioner,      j JUDGMENT
13             v.
14 DANIEL PARAMO,Warden,
15                       Respondent.
16
17
          Pursuant to the Order Accepting Findings and Recommendation ofthe
18
     United States Magistrate Judge,
19
          IT IS ADJUDGED that the petition is denied and this action is
20
     dismissed with prejudice.
21
22
     Dated:    ~n/a/~B
23
24
25                                           PHILIP S. GUTIERREZ
                                             United States District Judge
26
27
28
